DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PG Pub No. 2010/0235066) in view of Verchuur (US PG Pub No. 2009/009641).
Regarding Claim 1, Hill discloses a system (Para. [0013], engine load management system 10), comprising: an engine (Para. [0013], engine 12); and
a controller coupled to the engine and the generator (Para. [0021], controller 26 embodied in a single microprocessor or multiple microprocessors that include a means for controlling operations of engine 12; Fig. 1), the controller configured to:
compare an engine operating parameter value (Fig. 3, step 100, detect change load; Para. [0035]) to a load demand value indicative of a load exerted on the engine (Para. [0035], the change in load may be manifest by way of a sudden and/or unexpected change (increase or decrease) in pressure and/or flow rate of fluid discharged from hydraulic device 14. This change in fluid flow characteristics may be observed by sensor 24, which may transmit a signal indicative of the change to controller 26 by way of communication line 36),
determine that the engine operating parameter value fails to match the load demand value (Fig. 3, step 120; Para. [0037]),
determine an engine operating parameter threshold value at which the engine operating parameter value failed to match the load demand value (Fig. 3, step 150; Para. [0038]), and
set the engine operating parameter threshold value as a maximum allowable engine operating parameter value for the engine (Para. [0038], controller 26 may then determine what amount of the full load change engine 12 can accept under limited modification capacity, without the operation of engine 12 deviating from the desired operating range (Step 150). Controller 26 may then allow engine 12 to accept the reduced load change; Fig. 3).
Hill fails to explicitly disclose a generator; the engine coupled to the generator, the engine configured to provide mechanical power to the generator; and the controller coupled to the engine and the generator; the load exerted by the generator.
Verschuur is in the field of power generator systems and teaches a generator (Para. [0141], electricity generating device 410; Fig. 4); 
the engine (Para. [0141], motive device 402; Fig. 4) coupled to the generator (Fig. 4, motive device 402 is connected to electricity generating device 410 via power transfer 404, continuously variable speed transmission 406, and power transfer 408; Para. [0141]), 
the engine configured to provide mechanical power to the generator (Para. [0141], motive power source 402 may be ... an engine; Para. [0141], Power transfer 404 may be visualized as a drive shaft allowing the motive device 402, to spin a continuously variable speed transmission 406. The continuously variable transmission 406 is merely an example, however: a wide range of devices may be used. The continuously variable speed transmission 406 configures and transfers power originating from the motive device 402 via power transfer 408, for example another drive shaft, to the variable load the electricity generating device 410); and the controller coupled to the engine and the generator (Fig. 4, controller 416 is connected to the motive device 402 and the electricity generating device 410); 
the load exerted by the generator (Fig. 4, transmission load controller 436 and generator load controller 434 determine load exerted by electricity generating device 410 [generator]; Para. [0149]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hill with the teaching of Verschuur for the purpose of including a generator; the engine coupled to the generator, the engine configured to provide mechanical power to the generator; and the controller coupled to the engine and the generator; the load exerted by the generator. The motivation for doing so would have been to improve power management and thereby provide a system in which power transfer parameter optimization is carried out for the devices as a whole, and is carried out dynamically (Verschuur, Para. [0022]).
Regarding Claim 2, modified Hill discloses the system of claim 1, wherein the controller is further configured to adjust the engine operating parameter value to match the load demand value as the load demand value changes over time (Fig. 2, step 130; Para. [0037], controller 26 may determine, in step 110, that fueling must be increased to a level that exceeds a preset fueling limit. If controller 26 determines that the engine 12 does have the capacity for the modification (Step 120:YES), controller 26 may implement the modification (Step 130) during the predictive time period (i.e., before or simultaneous with the full change in load being transmitted from hydraulic device 14 to engine 12); hence, controller 26 can adjust the engine to meet with load demand).
Regarding Claim 3, modified Hill discloses the system of claim 1, wherein the controller is further configured to: maintain the engine operating parameter value below the engine operating parameter threshold value (Para. [0021], controller 26 may determine that engine 12 has some capacity for fuel delivery modification, but not enough capacity to fully accommodate the coming load change. In this situation, controller 26 may determine an amount of load relief that must occur in order to prevent operation of engine 12 from deviating from the desired operating range. Controller 26 may then implement the available fuel delivery modification substantially simultaneously with the appropriate amount of load relief; hence, controller 26 can operate the engine at a lower parameter than the threshold value by setting an operating range).
Regarding Claim 4, modified Hill discloses the system of claim 1, wherein the engine operating parameter value comprises at least one of an engine speed, an engine power or an engine torque (Para. [0026], Controller 26 may direct the parameter altering signals to the fuel injectors within head assemblies 18 to adjust the engine's air-to-fuel ratio Such that a change in the power output of engine 12 [engine power]).
Regarding Claim 6, modified Hill discloses the system of claim 1, wherein the controller is further configured to: determine a load demand threshold value corresponding to the engine operating parameter value at which the engine operating parameter value failed to match the load demand value (Fig. 3, step 150: Para. [0038]).
Hill fails to explicitly disclose set the load demand threshold value as a maximum allowable load demand value for the generator. Verschuur is in the field of power generator systems and teaches set the load demand threshold value as a maximum allowable load demand value for the generator (Para. [0167], as soon as the controller detects system power output to be declining, direction of the application of the power transfer parameter, increasing or decreasing is reversed. This process keeps the power transfer parameter application optimized for maximum power transfer from the power source to the electrical generating device; hence, the controller recognizes and sets the maximum power load).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hill with the teaching of Verschuur for the purpose of setting the load demand threshold value as a maximum allowable load demand value for the generator. The motivation for doing so would have been to reduce system malfunctions and thereby determine a maximum load that does not shock or stall the system's engine (Verschuur, Para. [0100]).
Regarding Claim 7, modified Hill discloses the system of claim 6.
Hill fails to explicitly disclose wherein the controller is further configured to: maintain the load demand value below the load demand threshold value.
Verschuur is in the field of power generator systems and teaches wherein the controller is further configured to: maintain the load demand value below the load demand threshold value (Para. [0168], it is also important to realize that the process of optimizing system power, from the power source to the system's electromechanical variable load electrical generating device, includes transferring an amount of load, torque, counter torque, force or other power transfer parameters and combinations thereof less than an amount required to stall the driving motive source; hence, the system can maintain a load demand value below the load demand threshold so that the system does not stall).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hill with the teaching of Verschuur for the purpose of including wherein the controller is further Verschuur, Para. [0100]).
Regarding Claim 8, modified Hill discloses the system of claim 1.
Hill fails to explicitly disclose wherein the engine is mismatched with the generator such that the engine has at least one of a peak torque, peak power or peak speed which is less than at least one of a peak torque, peak power or peak speed, respectively, of the generator. Verschuur is in the field of power generator systems and teaches wherein the engine is mismatched with the generator such that the engine has at least one of a peak torque, peak power or peak speed which is less than at least one of a peak torque, peak power or peak speed, respectively, of the generator (Para. [0087], a system in which the generator is mismatched; the generator is far too big and exerting too much counter-torque for the windmill and the wind [engine] is still blowing at the same speed. Although the load is applied, the counter torque or force that is applied is too great for the windmill to move the axle of the generator mechanically. Energy is once again being consumed at the same rate (power) and again in the form of friction; hence, a mismatched system includes a generator that has a larger peak power than the peak power of the engine [note: a windmill describes the concept, but use with a vehicle engine is possible per Para. [0027]]; Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hill with the teaching of Verschuur for the purpose of including wherein the engine is mismatched with the generator such that the engine has at least one of a peak torque, peak power or peak speed which is less than at least one of a peak torque, peak power or peak speed, respectively, of the generator. The motivation for doing so would have been to improve power management and thereby provide a system that varies counter torque of the generator to vary, increase, or decrease the efficiency of power transferred to the generator (Verschuur, Para. [0089]).
Regarding Claim 9, Hill discloses a control system (Para. [0013], engine load management system 10) for that includes an engine (Para. [0013], engine 12), the control system comprising:
a controller configured to be coupled to each of the engine and the generator (Para. [0021], controller 26 embodied in a single microprocessor or multiple microprocessors that include a means for controlling operations of engine 12; Fig. 1), the controller configured to:
compare an engine operating parameter value (Fig. 3, step 100, detect change load; Para. [0035]) to a load demand value indicative of a load exerted by the generator on the engine (Para. [0035], the change in load may be manifest by way of a sudden and/or unexpected change (increase or decrease) in pressure and/or flow rate of fluid discharged from hydraulic device 14. This change in fluid flow characteristics may be observed by sensor 24, which may transmit a signal indicative of the change to controller 26 by way of communication line 36);
determine that the engine operating parameter value fails to match the load demand value (Fig. 3, step 120; Para. [0037]); determine an engine operating parameter threshold value at which the engine operating parameter value failed to match the load demand value (Fig. 3, step 150; Para. [0038]); and
set the engine operating parameter threshold value as a maximum allowable engine operating parameter value for the engine (Para. [0038], controller 26 may then determine what amount of the full load change engine 12 can accept under limited modification capacity, without the operation of engine 12 deviating from the desired operating range (Step 150). Controller 26 may then allow engine 12 to accept the reduced load change; Fig. 3).
Hill fails to explicitly disclose the control system for a genset that includes a generator; the controller configured to be coupled to the generator.
Fig. 4, controller 416 is connected to the motive device 402 and the electricity generating device 410; a genset is an engine-generator combo).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hill with the teaching of Verschuur for the purpose of including the controller configured to be coupled to the generator. The motivation for doing so would have been to improve power management and thereby provide a system in which power transfer parameter optimization is carried out for the devices as a whole, and is carried out dynamically (Verschuur, Para. [0022]).
Regarding Claim 10, modified Hill discloses the control system of claim 9, wherein the controller is configured to adjust the engine operating parameter value so as to match the load demand value as the load demand value changes over time (Fig. 2, step 130; Para. [0037], controller 26 may determine, in step 110, that fueling must be increased to a level that exceeds a preset fueling limit. If controller 26 determines that the engine 12 does have the capacity for the modification (Step 120:YES), controller 26 may implement the modification (Step 130) during the predictive time period (i.e., before or simultaneous with the full change in load being transmitted from hydraulic device 14 to engine 12); hence, controller 26 can adjust the engine to meet with load demand).
Regarding Claim 11, modified Hill discloses the control system of claim 9, wherein the controller is further configured to: maintain the engine operating parameter value below the engine operating parameter threshold value (Para. [0021], controller 26 may determine that engine 12 has some capacity for fuel delivery modification, but not enough capacity to fully accommodate the coming load change. In this situation, controller 26 may determine an amount of load relief that must occur in order to prevent operation of engine 12 from deviating from the desired operating range. Controller 26 may then implement the available fuel delivery modification substantially simultaneously with the appropriate amount of load relief; hence, controller 26 can operate the engine at a lower parameter than the threshold value by setting an operating range).
Regarding Claim 12, modified Hill discloses the control system of claim 9, wherein the engine operating parameter value comprises at least one of an engine speed, an engine power or an engine torque (Para. [0026], Controller 26 may direct the parameter altering signals to the fuel injectors within head assemblies 18 to adjust the engine's air-to-fuel ratio Such that a change in the power output of engine 12 [engine power]).
Regarding Claim 14, modified Hill discloses the control system of claim 9, wherein the controller is further configured to: determine a load demand threshold value at which the engine operating parameter value failed to match the load demand value.
Hill fails to explicitly disclose set the load demand threshold value as a maximum allowable load demand value for the generator (Fig. 3, step 150; Para. [0038]).
Verschuur is in the field of power generator systems and teaches set the load demand threshold value as a maximum allowable load demand value for the generator (Para. [0167], as soon as the controller detects system power output to be declining, direction of the application of the power transfer parameter, increasing or decreasing is reversed. This process keeps the power transfer parameter application optimized for maximum power transfer from the power source to the electrical generating device; hence, the controller recognizes and sets the maximum power load).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hill with the teaching of Verschuur for the purpose of setting the load demand threshold value as a maximum allowable load demand value for the generator. The motivation for doing so would have been to reduce system malfunctions and thereby determine a maximum load that does not shock or stall the system's engine (Verschuur, Para. [0100]).
Regarding Claim 15, modified Hill discloses the control system of claim 14.
Hill fails to explicitly disclose wherein the controller is further configured to: maintain the load demand value below the load demand threshold value.
Verschuur is in the field of power generator systems and teaches wherein the controller is further configured to: maintain the load demand value below the load demand threshold value (Para. [0168], it is also important to realize that the process of optimizing system power, from the power source to the system's electromechanical variable load electrical generating device, includes transferring an amount of load, torque, counter torque, force or other power transfer parameters and combinations thereof less than an amount required to stall the driving motive source; hence, the system can maintain a load demand value below the load demand threshold so that the system does not stall).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hill with the teaching of Verschuur for the purpose of including wherein the controller is further configured to: maintain the load demand value below the load demand threshold value. The motivation for doing so would have been to reduce system malfunctions and thereby determine a maximum load that does not shock or stall the system's engine (Verschuur, Para. [0100]).
Regarding Claim 16, Hill discloses a method (Para. [0001], method for managing a predicted load on an engine) for controlling an engine (Para. [0013], engine 12), comprising:
comparing an engine operating parameter value (Fig. 3, step 100, detect change load; Para. [0035]) to a load demand value indicative of a load exerted by the generator on the engine (Para. [0035], the change in load may be manifest by way of a sudden and/or unexpected change (increase or decrease) in pressure and/or flow rate of fluid discharged from hydraulic device 14. This change in fluid flow characteristics may be observed by sensor 24, which may transmit a signal indicative of the change to controller 26 by way of communication line 36);
determining that the engine operating parameter value fails to match the load demand value (Fig. 3, step 120; Para. [0037]); determining an engine operating parameter threshold value at which the engine operating parameter value failed to match the load demand value (Fig. 3, step 150; Para. [0038]); and
setting the engine operating parameter threshold value as a maximum allowable engine operating parameter value for the engine (Para. [0038], controller 26 may then determine what amount of the full load change engine 12 can accept under limited modification capacity, without the operation of engine 12 deviating from the desired operating range (Step 150). Controller 26 may then allow engine 12 to accept the reduced load change; Fig. 3).
Hill fails to explicitly disclose the method for controlling a genset that includes a generator.
Verschuur is in the field of power generator systems and teaches the control system for a genset that includes a generator (Fig. 4, controller 416 is connected to the motive device 402 and the electricity generating device 410; a genset is an engine-generator combo).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hill with the teaching of Verschuur for the purpose of including controlling a genset that includes a generator. The motivation for doing so would have been to improve power management and thereby provide a system in which power transfer parameter optimization is carried out for the devices as a whole, and is carried out dynamically (Verschuur, Para. [0022]).
Regarding Claim 17, modified Hill discloses the method of claim 16, further comprising adjusting the engine operating parameter value to match the load demand value as the load demand value changes over time (Fig. 2, step 130; Para. [0037], controller 26 may determine, in step 110, that fueling must be increased to a level that exceeds a preset fueling limit. If controller 26 determines that the engine 12 does have the capacity for the modification (Step 120:YES), controller 26 may implement the modification (Step 130) during the predictive time period (i.e., before or simultaneous with the full change in load being transmitted from hydraulic device 14 to engine 12); hence, controller 26 can adjust the engine to meet with load demand).
Regarding Claim 18, modified Hill discloses the method of claim 16, further comprising: maintaining the engine operating parameter value below the engine operating parameter threshold value (Para. [0021], controller 26 may determine that engine 12 has some capacity for fuel delivery modification, but not enough capacity to fully accommodate the coming load change. In this situation, controller 26 may determine an amount of load relief that must occur in order to prevent operation of engine 12 from deviating from the desired operating range. Controller 26 may then implement the available fuel delivery modification substantially simultaneously with the appropriate amount of load relief; hence, controller 26 can operate the engine at a lower parameter than the threshold value by setting an operating range).
Regarding Claim 19, modified Hill discloses the method of claim 16, further comprising: determining a load demand threshold value corresponding to the engine operating parameter value at which the engine operating parameter value failed to match the load demand value (Fig. 3, step 150; Para. [0038]).
Hill fails to explicitly disclose setting the load demand threshold value as a maximum allowable load demand value for the generator. Verschuur is in the field of power generator systems and teaches setting the load demand threshold value as a maximum allowable load demand value for the generator (Para. [0167], as soon as the controller detects system power output to be declining, direction of the application of the power transfer parameter, increasing or decreasing is reversed. This process keeps the power transfer parameter application optimized for maximum power transfer from the power source to the electrical generating device; hence, the controller recognizes and sets the maximum power load).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hill with the teaching of Verschuur for the purpose of setting the load demand threshold value as a maximum allowable load demand value for the generator. The motivation for doing so would have been to reduce system malfunctions and thereby determine a maximum load that does not shock or stall the system's engine (Verschuur, Para. [0100]).
Regarding Claim 20, modified Hill discloses the method of claim 19.
Hill fails to explicitly disclose further comprising: maintaining the load demand value below the load demand threshold value.
Verschuur is in the field of power generator systems and teaches further comprising: maintaining the load demand value below the load demand threshold value (Para. [0168], it is also important to realize that the process of optimizing system power, from the power source to the system's electromechanical variable load electrical generating device, includes transferring an amount of load, torque, counter torque, force or other power transfer parameters and combinations thereof less than an amount required to stall the driving motive source: hence, the system can maintain a load demand value below the load demand threshold so that the system does not stall).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hill with the teaching of Verschuur for the purpose of further comprising: maintaining the load demand value below the load demand threshold value. The motivation for doing so would have been to reduce system malfunctions and thereby determine a maximum load that does not shock or stall the system's engine (Verschuur, Para. [0100]).
Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Verschuur and Byd Company Limited (hereinafter Byd) (US PG Pub No. 2016/0280211).
Regarding Claim 5, modified Hill discloses the system of claim 1, wherein when the load demand value is greater than the engine operating parameter threshold value (Para. [0021], controller 26 may determine that engine 12 has some capacity for fuel delivery modification, but not enough capacity to fully accommodate the coming load change. In this situation, controller 26 may determine an amount of load relief that must occur in order to prevent operation of engine 12 from deviating from the desired operating range. Controller 26 may then implement the available fuel delivery modification substantially simultaneously with the appropriate amount of load relief; hence, controller 26 can adjust fuel for the engine 12 given certain conditions, such as exceeding maximum load value).
Hill fails to explicitly disclose the controller is configured to turn off the engine to prevent the engine from stalling.
Byd is in the field of drive controls for hybrid vehicles and teaches the controller is configured to turn off the engine to prevent the engine from stalling (Para. [0074], if the accelerator push depth is less than the second accelerator threshold, the engine is configured to stall, a clutch remains in a coupling state, and fuel supply for the engine is cut off; hence, the engine is turned off when it does not receive fuel, which prevents the stall).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hill with the teaching of Byd for the purpose of including the controller is configured to turn off the engine to prevent the engine from stalling. The motivation for doing so would have been to improve ride comfort and thereby remove bad power performances caused by frequent stalling of the engine (Byd, Para. [0014]).
Regarding Claim 13, modified Hill discloses the control system of claim 9, wherein when the load demand value is greater than the engine operating parameter threshold value (Para. [0021], controller 26 may determine that engine 12 has some capacity for fuel delivery modification, but not enough capacity to fully accommodate the coming load change. In this situation, controller 26 may determine an amount of load relief that must occur in order to prevent operation of engine 12 from deviating from the desired operating range. Controller 26 may then implement the available fuel delivery modification substantially simultaneously with the appropriate amount of load relief; hence, controller 26 can adjust fuel for the engine 12 given certain conditions, such as exceeding maximum load value).
Hill fails to explicitly disclose the controller is configured to turn off the engine to prevent the engine from stalling.
Byd is in the field of drive controls for hybrid vehicles and teaches the controller is configured to turn off the engine to prevent the engine from stalling (Para. [0074], if the accelerator push depth is less than the second accelerator threshold, the engine is configured to stall, a clutch remains in a coupling state, and fuel supply for the engine is cut off; hence, the engine is turned off when it does not receive fuel, which prevents the stall).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hill with the teaching of Byd for the purpose of including the controller is configured to turn off the engine to prevent the engine from stalling. The motivation for doing so would have been to improve ride comfort and thereby remove bad power performances caused by frequent stalling of the engine (Byd, Para. [0014]).
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747